DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the acrylonitrile butadiene styrene group".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (WO 2016/029964 – hereinafter Larsson) in view of Wieser et al. (US 7,178,689 – hereinafter Wieser).




Further Re Claim 2:
Larsson discloses wherein the first (at 3-sidewall) and second portions (at 12-top wall) are made of one piece (see Fig. 4a).  

Further Re Claim 3:
Larsson discloses wherein the stops (11) are flexible parallel to the movement direction of the platen (8) (see page 29 lines 17-30).  

Further Re Claim 4: 
Larsson discloses wherein the stops (11) are more flexible parallel to the movement direction of the platen (8) in a direction towards the base (5) than a direction away from the base (5) (see page 30 lines 19-28) (see Figs. 3A-3C).  


Larsson discloses wherein the stops (11) are separate parts fitted to the respective ends (near top) of the first and second columns (6, 6) (see Figs. 3A-3C).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Corinaldesi et al. (US 2006/0255057 – hereinafter Corinaldesi),
Re Claims 5 and 6:
Larsson in view of Wieser discloses the device of claim 1 including the stops being made of polymeric material (see page 4 lines 29-32 or Larsson), but fails to specifically teach wherein the stops are made of an elastic material and wherein the stops are made of polypropylene.  

Corinaldesi further in view teaches elastic material (which is polymeric) (see paragraph [0064]).  Re Claim 6: Corinaldesi further in view teaches polypropylene (which is polymeric) (see paragraph [0064]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Corinaldesi to provide a selection of material for a particular use as known within the art that would allow for flexibility of a stop while also allowing for the stop to retain its structure.  Examiner notes that Corinaldesi teaches that a polymeric material is elastic and specifically polypropylene in view of the combination as cited.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Stenberg et al. (US 2016/0374524 – hereinafter Stenberg),
Re Claims 8 and 9:
Larsson in view of Wieser discloses the device of claim 1, but fails to teach wherein the platen has guide members on opposite sides, respectively engaged with the first and second columns.

Stenberg further in view teaches wherein a platen (8) has guide members (19 – or 18 in specification) on opposite sides, respectively engaged with the first and second columns (6, 6) (see Figs. 1-5).  Re Claim 9: Stenberg further in view teaches wherein each guide member (19) has a pair of distanced grooves (see Fig. 1A), respectively engaged with opposite longitudinal side edges (edges defined by rails 19 as seen in Fig. 2)  of the respective first and second columns (6, 6) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Stenberg to provide a secure connection means for the pusher to remain in optimal conditions.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Levine et al. (US 2010/0257749 – hereinafter Levine),
Re Claim 10:



Levine further in view teaches wherein the base and/or the columns and/or the outer shell are made particularly of the acrylonitrile butadiene styrene group (see paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Levine to provide a selection of material as preferred by one of ordinary skill in the art.


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Petterson et al. (5,076,466 – hereinafter Peterson),
Re Claims 11-13:
Larsson in view of Wieser discloses the device of claim 1, but fails to teach a retention mechanism configured to temporarily retain the platen in a retracted position while the outer shell is detached from the base, and  wherein the retention mechanism comprises an engaging member and an engaged member, wherein the engaging member is 



Petterson further in view teaches a retention mechanism (80) configured to temporarily retain a platen (66) in a retracted position while an outer shell (60) is detached from a base (10) (see Figs. 1-7).  Re Claim 12: Petterson further in view teaches wherein the retention mechanism (80) comprises an engaging member (82) and an engaged member (bottom portion of 66 as seen in Fig. 6), wherein the engaging member (82) is configured to be engaged with the Page 4 of 7 Preliminary AmendmentSeptember 16, 2020engaged member (bottom portion of 66 as seen in Fig. 6) when manually moving the platen (66) into the retracted position while the outer shell (60) is detached from the base (10) (see Figs. 1-7).  Re Claim 13: Petterson further in view teaches wherein the engaging member (82) is provided with a release portion (90) configured to be engaged with the outer shell (60 – by way of connected parts) to release the engaging member (82) from the engaged member bottom portion of 66 as seen in Fig. 6) when the outer shell (60) is attached to the base (10) (see Fig. 6A).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Petterson to provide a means for holding a pusher back so that hands free loading may be accomplished.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and Petterson and further in view of Nakamura et al. (US 2002/0030045 – hereinafter Nakamura)
Re Claims 14 and 15:
Larsson in view of Wieser and Peterson discloses the device of claim 12, but fails to teach wherein the engaging member is a latch fixed relative to the base and to be engaged with a cutout or hook, as the engaged member, fixed relative to the platen.  

Nakamura further in view teaches wherein an engaging member is a latch (11) fixed relative to a base and to be engaged with a cutout or hook (edges of 9), as the engaged member, fixed relative to the platen (9) (see Figs. 3A-3B) (see Figs. 1-13).  Re Claim 15: Nakamura further in view teaches wherein the engaging member (edges of 9) is a latch fixed relative to the platen (9) and to be engaged with a cutout or hook (13), as the engaged member, fixed relative to the base (see Figs. 3A-3B) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser and  Petterson with that of Nakamura to provide an alternative means for holding a pusher back allowing the pusher to remain in the base.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Peter Unverzagt (US 6,471,091 – hereinafter Unverzagt).
Re Claim 17:



Unverzagt further in view teaches wherein a width of the columns (sidewalls - bottom) in a direction perpendicular to a movement direction of a platen and (perpendicular) to a distance between the columns is not more than 50 mm and not less than 10 mm (Examiner notes that Unverzagt teaches a width of 1-2 inches.  Examiner notes that 1 inch falls within the range of 50mm to 10mm) (see col. 4 lines 5-20).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Unverzagt to provide a dispensed capable of dispensing smaller sheet product by changing the shape and size of the dispenser as commonly known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651